DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on November 9th, 2021 is acknowledged.  The traversal is on the ground(s) that there is not a search burden placed upon the Examiner.  This is not found persuasive because the inventions are directed to distinct ideas: a method of assembly, and a product thereof. The method steps require explicit steps directed to the assembly method which are not exclusive to the finished structure (the order of mounting, the utilization of heating during the mounting process). These are further distinctly classified with the finished product classified in F03D80/70 which therefore establishes a substantial search burden placed upon the Examiner as the method of assembly is F03D13/10.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 12-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsung (KR20110139957A).
Samsung discloses a drive train for an electric machine (Figure 1), the drive train comprising: a shaft (110) having a front end and a rear end and being supported in a housing via a front bearing (116) .





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung (KR20110139957A) in view of Mitsubishi (EP 2754892).
Samsung discloses the drive train according to claim 10 above. Samsung further discloses a fourth cover mounted to the housing and being configured to seal a front side of the front bearing (see Figure 4, unlabeled front cover mounted to the housing with bolting and positioned to seal the front side of the front bearing).
Samsung fails to teach the first cover is connected to the housing such that a first axial clearance remains between the first cover and the front bearing, and a second axial clearance remains between the fourth cover and the front bearing.
Mitsubishi discloses a drive train for an electric machine (Figures 1-4), the drive train comprising: a shaft (6) having a front end and a rear end and being supported in a housing via a front bearing (20) and a rear bearing (22), wherein the front bearing comprising a front bearing outer ring and a front bearing inner ring, and the rear bearing comprising a rear bearing outer ring and a rear bearing inner ring (the bearings include inner and outer races 50-51 and 60-61; Figures 5-6); a first cover mounted to the housing and being configured to seal a rear side of the front bearing (cover 58B), wherein the first cover is mounted to the housing by an auxiliary support (55) which connects the first cover to the housing (see bolts in Figure 5); a second cover (68A) mounted to the housing and being configured to seal a front side of the rear bearing 
Because Samsung and Mitsubishi are directed to wind turbine drive train bearing arrangements that utilize coverings and loads for securing the front and rear bearings of the main rotor shaft, and because Mitsubishi utilizes spacing rings positioned at the covers and seal arrangements which allows for an axial clearance between the bearings and covers, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive train of Samsung such that the first cover is connected to the housing such that a first axial clearance remains between the first cover and the front bearing, and a second axial clearance remains between the fourth cover and the front bearing as taught by Mitsubishi for the purposes of providing an increased sealability in the bearing arrangement.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pick (US 9284949) discloses a front and rear bearing arrangement in a wind turbine drive train, including the utilization of axial clearances and covers for pre-loading the bearing.
Abreu (US 20190257294) discloses front (54) and rear (58) bearing arrangements for a wind turbine drive train, the front bearing utilizes front and rear covers (60). See Figure 4.
Fierro (US 20180051678) discloses a bearing for a wind turbine with front and rear covers (Figure 2) attached to a housing (22).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961. The examiner can normally be reached Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN D SEABE/Primary Examiner, Art Unit 3745